DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The amendment filed June 22, 2022 is acknowledged and has been entered.

Election/Restriction
The restriction and election requirement set forth in the Office action mailed August 3, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species encompassed by the present set of claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on July 5, 2022.

The application has been amended as follows: 

In the claims:

Claim 36 has been canceled.

Claims 11 and 15-22 have been renumbered as claims 2-10, respectively.

Conclusion
Claims 1, 11, and 15-22 have been allowed.

Claims 11 and 15-22 have been renumbered as claims 2-10, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 20080226650-A1 teaches a monoclonal antibody that specifically binds to cotinine, as well as a recombinant scFv antibody derived from the monoclonal antibody.
Su et al.(Protein Expr. Purif. 2006 Jun; 47 (2): 477-82) teaches a linker having the amino acid sequence GGGGSGGGGGS, which was used to adjoin human stem cell factor (SCF) and erythropoietin mimetic peptide (EMP) to form a fusion protein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
July 5, 2022